MEMORANDUM OPINION AND ORDER
JOHNSTONE, District Judge.
This matter is before the court on motion of the defendant, Elizabeth P. Wright, Commissioner of the Kentucky Department of Insurance, to hold plaintiff, National Business Association Trust (“NBAT”) and its executive director, and intervening plaintiff, National Benefit Administrators, Inc. (“NBA”) and its officers and shareholders, in contempt of court for failure to comply with the terms of an agreed order.
The court has considered the Commissioner’s motion and finds that the actions complained of do not rise to the level of contempt.
Therefore, the motion of the Commissioner to hold NBAT and its executive director and NBA and its officers and shareholders in contempt is DENIED.
IT IS SO ORDERED.